Citation Nr: 1402075	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  09-49 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether the Veteran filed a timely waiver of indebtedness for an overpayment of Department of Veterans Affairs (VA) benefits in the calculated amount of $4,970.00.

2.  Whether an overpayment of VA benefits in the calculated amount of $4,970.00 was properly created.

3.  Entitlement to a waiver of recovery of any properly created overpayment. 


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, a June 2008 notification of indebtedness letter from VA's Debt Management Center (DMC), and from a March 2009 administrative decision by the DMC's Committee on Waivers and Compromises (COWC).  

The May 2008 administrative decision effectuated a November 2007 proposal to sever the Veteran's VA benefits retroactively effective February 26, 2007, on account of VA's receipt of notice that he was a fugitive felon.  He was informed that he would receive a letter notifying him of the amount he was overpaid as a result of the decision to stop his VA benefits retroactively.   

In June 2008, the DMC sent the Veteran a notice that the resulting overpayment totaled $4,970.00.    

The March 2009 COWC decision denied the Veteran's March 2009 request to waive his debt which had been calculated at $4,970.00.  This denial was based on a determination that the Veteran's waiver request had been untimely pursuant to 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b).  The Veteran perfected an appeal of the COWC's March 2009 decision.

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record. 

The issues of whether an overpayment of VA benefits in the calculated amount of $4,970.00 was properly created and entitlement to a waiver of recovery of any properly created overpayment are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran notified VA of a change of address in September 2007.  

2.  In June 2008, VA sent a notification of indebtedness letter to the Veteran's former mailing address notifying him that overpayment of VA benefits had resulted in the creation of a debt totaling $4,970.00; this notice was not sent to the mailing address found on the change of address submitted to VA by the Veteran in September 2007.

3.  It is at least as likely as not that, due to VA's error, there was a substantial delay in the Veteran's receipt of the June 2008 notification of indebtedness letter.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the Veteran filed a timely waiver of indebtedness request following his receipt of the June 2008 notification of indebtedness letter.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2013); 38 C.F.R. § 1.963(b) (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the issue of whether the Veteran filed a timely waiver of indebtedness for an overpayment of VA benefits in the calculated amount of $4,970.00, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Timeliness of Waiver Request Filed by Veteran
 
The Veteran was notified in June 2008 that he had incurred a $4,970.00 debt as a result of the retroactive termination of his VA benefits.  In March 2009, the Veteran requested a waiver of recovery of overpayment and submitted a VA Form 5655, "Financial Status Report," detailing his income, assets, and expenses.  As noted in the Introduction, a March 2009 COWC decision denied the Veteran's March 2009 request to waive his debt.  This denial was based on a determination that the Veteran's waiver request had been untimely pursuant to 38 U.S.C.A. § 5302(a) and 38 C.F.R. § 1.963(b).  See 38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b).

Under the applicable regulations, a request for waiver of a debt, other than for loan guaranty, shall only be considered if made within 180 days following the date of a notice of the indebtedness to the debtor.  The 180-day period may be extended if the individual requesting waiver demonstrates to the Chairperson of the Committee that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requester does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180-day period be computed from the date of the requester's actual receipt of the notice of indebtedness.  Id.

Based on the above, the Veteran's submission of the March 2009 request for waiver of indebtedness would have been approximately three months too late.  

At his March 2011 Board hearing, the Veteran testified that he took his paperwork requesting a waiver of indebtedness due to hardship to a woman who works at his local VA office "immediately" after he received notice of his debt from VA.  The record reflects that VA received this paperwork from the Veteran on March 4, 2009.  Therefore, the Veteran presumably is arguing that he did not receive notice of his indebtedness until late February or early March 2009.  

Following review of the evidence, the Board observes that both the May 2008 notification letter from VA effectuating the November 2007 proposal to sever the Veteran's VA disability compensation benefits retroactively and the June 2008 notification of indebtedness letter from VA notifying the Veteran that he had incurred a $4,970.00 debt were sent to an incorrect mailing address for him.

The record reflects that the Veteran used to live at an address in Quitman, Mississippi ("Quitman address").  In September 2007, the Veteran submitted to VA a benefits request in which he notified VA that he had moved.  He also listed a new mailing address in Meridian, Mississippi ("Meridian address").  Most of VA's correspondence to the Veteran following the September 2007 change of address notice was sent to the Meridian address.  The May 2008 notification letter effectuating the reduction of VA compensation and the June 2008 notification of indebtedness letter were sent to the Quitman address, however.  

Information from the United States Postal Service suggests that mail forwarding generally lasts for six months following notification of a change of address with an option to renew forwarding for another six months.  It is not clear from a review of the record evidence when the Veteran moved from the Quitman address to the Meridian address.  What is clear is that VA was on notice of the change of address prior to mailing the May 2008 notification letter effectuating the reduction of VA compensation and the June 2008 notification of indebtedness letter.  The Board notes in this regard that more than 7 months elapsed between the date of the Veteran's September 2007 change of address notice to VA containing the Meridian address and VA's mailing of the May 2008 notice letter to the Quitman address.  The Board also notes in this regard that more than 8 months elapsed between the Veteran's September 2007 change of address notice to VA containing the Meridian address and VA's June 2008 notification of indebtedness letter to the Quitman address.  Even assuming that the Veteran did not notify the Postal Service of his change of address until September 2007, the Board finds it at least as likely as not that the Veteran's mail forwarding already had expired by the time that VA sent out the May 2008 and June 2008 correspondence to the Veteran at the Quitman address.  

The Board finds that it was VA error to send the May 2008 and June 2008 correspondences to the Veteran at the Quitman address, especially in light of the facts that the Veteran had notified VA of his change of address in September 2007 and a November 2007 letter already had been sent from VA to the Veteran at his Meridian address.  The Board also finds that it is unreasonable to expect that mail sent to the Veteran in and after May 2008 would have been forwarded promptly in light of current Postal Service guidelines regarding mail forwarding (discussed above).  The Board concludes that the record reasonably demonstrates that, as a result of an error by VA, there was a delay in the Veteran's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  The Board accepts that the Veteran's receipt of the June 2008 letter was delayed by at least three months due to VA error.  This avoidable delay places the Veteran's March 2009 waiver of overpayment request within 180 days following his receipt of the June 2008 letter.  This delay was avoidable because VA clearly was on notice that the Veteran's address was no longer in Quitman but was in Meridian (as discussed above).  This delay also was avoidable because VA erred in sending notice to the Veteran regarding his overpayment to the Quitman address and not to the Meridian address.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's March 2009 waiver of indebtedness request was timely.


ORDER

The Veteran filed a timely waiver of indebtedness for an overpayment of VA benefits in the calculated amount of $4,970.00.


REMAND

Having found that the Veteran's waiver request was timely, the Board next turns to the merits of the underlying claim.  The Board notes in this regard that it appears that the Veteran is challenging both the propriety of the debt and requesting waiver of overpayment of any debt that is determined to have been properly created.  

In April 2009, the Veteran submitted a copy of a December 2007 document entitled "Waiver of Arraignment and Entry of Plea on Non Capital Cases" from the Circuit Court of the Tenth Judicial District of Clarke County, Mississippi, indicating that his bench warrant had been cancelled.  In his April 2009 statement, the Veteran notified VA that the charges against him had been cleared.  The Board notes, however, that VA's calculation of the $4,970.00 debt consists of monthly payments of $348.00 that were made to the Veteran from February 26, 2007, through November 30, 2007, and of monthly payments of $356.00 that were made to him from December 1, 2007, through April 30, 2008.  Given that the Veteran asserted in April 2009 that his bench warrant had been cleared as of December 17, 2007, the Board has interpreted this assertion in the light most favorable to him and construes his April 2009 statement as a challenge to the validity of at least a portion of the debt itself.  

Because the issue of the validity of the $4,970.00 debt has not been addressed by the RO in the first instance, and because the issue of entitlement to a waiver of any validly created debt also has not been adjudicated on the merits, the Board concludes that a remand is necessary.  

The Board also finds that additional development of these claims is necessary before they can be adjudicated on the merits.  In July 2009, VA sent the Veteran a letter notifying him that it could not accept the December 2007 Court document he had submitted as valid evidence that his warrant had been cleared.  It found that the document contained the following deficiencies: "[T]his document only has a hand written notation that the warrant on which it was based was cancelled.  It does not identify the warrant number or the date the warrant was issued.  It also has hand written contradictory dates of cancellation for the warrant."  The July 2009 VA letter stated that "[a]cceptable evidence to show dismissal or cancellation of the warrant should include the warrant number, the date it was issued, and the date it was cancelled or dismissed.  The evidence should be either from the originating agency or a Court of Competent Jurisdiction."  To date, the Veteran has not submitted such evidence.  

The Veteran testified at his March 2011 Travel Board hearing that the charges against him were cleared in a court proceeding but it is not clear from a review of the record when this proceeding occurred.  The RO/AMC should attempt to verify whether and on what date the Veteran's outstanding warrant was cleared.  The RO/AMC should take appropriate action as outlined in VA Adjudication Procedure Manual M21-1MR, Part X, Chapter 16.3.b-c to determine whether the Veteran's warrant has been cleared or whether he is otherwise no longer a fugitive.  The Board notes that M21-1MR, Part X, Chapter 16.3.b, instructs VA on how to contact a warrant agency to confirm that a warrant has been cleared.  The Board also notes that M21-1MR, Part X, Chapter 16.3.c, instructs VA on how to verify that an individual is no longer a fugitive.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action as outlined in M21-1MR, Part X, Chapter 16.3.b-c to determine whether the Veteran's warrant has been cleared or whether he is otherwise no longer a fugitive.  Appropriate action may include contacting the warrant agency to determine whether or the date on which the Veteran's warrant was cleared.  The warrant agency in this case is called Clarke County SO Quitman.  Its address is listed as 444 West Donalds Street, Quitman, Mississippi, 39355, and its phone number is listed as 601-776-5252.  All efforts to obtain this information should be documented in the claims file.

2.  If the RO/AMC is unable to accomplish the development outlined above, and after confirming the Veteran's current mailing address of record, send the Veteran and his service representative a letter notifying him that VA could not accept the December 2007 document entitled "Waiver of Arraignment and Entry of Plea on Non Capital Cases" from the Circuit Court of the Tenth Judicial District of Clarke County, Mississippi, as acceptable evidence of cancellation of the warrant.  Notify him of the type of information that must be submitted to verify the cancellation of the warrant.  A copy of any letter(s) sent to the Veteran, and any reply, to include any evidence submitted, should be included in the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the issues of whether an overpayment of VA benefits in the calculated amount of $4,970.00 was properly created and entitlement to a waiver of recovery of any properly created overpayment.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL T. OSBORNE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


